DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on July 21, 2021.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“ determining at least one pairwise feature score for a pairwise feature set, the pairwise feature score being based on  a comparison between a first feature of the plurality of features and a second feature of the plurality of features;


Hartard discloses provide access to a network environment for the third-party participant based on a first classification of the third-party participant (Hartard:  Figure 1 - classify the merchant based on the complexity score); deny access to the network environment for the third-party participant based on a second classification of the third-party participant (Hartard:  Figure 6 - determine that the merchant is not a fraudulent merchant 608).  PTO 892 Reference U discloses detection of fraudulent sellers.  Neither Hartard, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious determining at least one pairwise feature score for a pairwise feature set, the pairwise feature score being based on  a comparison between a first feature of the plurality of features and a second feature of the plurality of features; based on the classification determining the level of access to the networked environment for the third-party participant based on the classification of the third-part participant, the level of access including a number and type of interactions between the computing device of the third -party participant and the networked environment.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service 





/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625